CLEMENS, Judge.
Plaintiffs-Respondents filed a petition seeking $3,292.88 plus interest for repair work on defendant-appellant’s trucks. Defendant failed to answer and default and inquiry followed. Twelve days later defendant failed to appear and plaintiffs presented evidence showing that the reasonable value of their services was the amount prayed for. The court found for plaintiffs but through error entered judgment in the principal amount of $3,29P.88 plus interest instead of $3,292.88 plus interest. The judgment was for $7 more than prayed for.
Defendant filed a Rule 74.32, V.A.M.R. motion to set aside the default judgment for irregularities patent on the face of the record. Plaintiffs agreed to the $7 error being corrected by a nunc pro tunc order but the court declined to do so. Defendant now appeals from the denial of its motion to set aside the default judgment.
Defendant’s only claim of irregularity in the trial court is the $7 excess over the amount prayed for, a violation of Rule 74.11 limiting a default judgment to the amount prayed for in the petition. The error on which defendant seeks to set aside the default judgment amounted to $7 — a mere one-sixth of one per cent of the judgment.
The law does not concern itself with trifles. The trial court properly followed the “ancient maxim of De minimis non curat lex.” Lambert v. Hartshorne, 65 Mo. 549 [2] (1877).1
Judgment affirmed.
SMITH, P. J., and GUNN, J., concur.

. Compare Rodefer v. Grange Mutual Ins. Co. of Lewis County, 91 S.W.2d 112 [8] (Mo.App.1936) ($2 in excess of $1,605) ; Pruitt v. National Life & Accident Co., 237 S.W. 852 [4] (Mo.App.1922) ($0.20 in excess of $132).